Citation Nr: 9903233	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for depression, claimed 
as secondary to tinnitus.

3.  Entitlement to a compensable evaluation for hearing loss, 
left ear.

4.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.  This appeal arises from November 1995 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO). 

The claims to an increased rating for left ear hearing loss 
and entitlement to a total disability rating based on 
individual unemployability will be discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's right ear hearing acuity underwent a 
decrease during service to which his current right ear 
hearing loss is causally related. 

3.  The veteran has major depression which is caused by his 
service-connected tinnitus.

4.  The veteran's service-connected tinnitus is manifested by 
complaints of constant ringing in the ears and interference 
with hearing.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.385 (1998).

2.  Major depression is proximately due to or the result of a 
service connected disability.  38 C.F.R. §§ 3.102, 3.310(a) 
(1998).

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
6260 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Service Connection Claims

Right Ear Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4,000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The service medical records show that the veteran's right ear 
hearing was the following on his enlistment examination in 
January 1982:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0







On audiological evaluation in September 1985, right ear 
hearing was noted to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
20







These audiological results show a slight decrease in right 
ear hearing acuity during service, although the results are 
within normal limits.

A VA audiological examination in April 1993 indicated the 
presence of moderate, high frequency, sensorineural hearing 
loss in the right ear.  On the authorized VA audiological 
evaluation at that time, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
50







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

On VA audiological evaluation in 1997, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
50







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

The evidence shows that, although the veteran entered service 
with normal hearing, by the time of his discharge, his right 
ear hearing acuity had undergone a decrease.  VA audiological 
findings show that the veteran has a current right ear 
hearing loss which meets VA standards.  38 C.F.R. § 3.385 
(1998).  The veteran has contended in written statements and 
hearing testimony that his current right ear hearing loss is 
attributable to acoustic trauma on the firing range during 
service, and that his right ear was exposed to the same 
acoustic trauma that led to his service connected left ear 
hearing loss.  The Board finds that the evidence supports the 
veteran's assertions that the decrease in right ear hearing 
acuity during service developed into his current right ear 
hearing disability, and service connection for this disorder 
is warranted.





Depression

The veteran contends his service-connected tinnitus has led 
to sleep problems which have resulted in major depression.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

A June 1997 treatment report from the veteran's treating 
psychiatrist, Terry W. Bentley, M.D., stated that the veteran 
had been seen for six months with major depression, which was 
complicated by lack of sleep as a consequence of tinnitus.  

A VA psychiatric examination was conducted in August 1997.  
The veteran reported that sleeping problems and irritability 
were caused by his tinnitus.  The assessment was major 
depression, mild to moderate.  The examiner stated that the 
veteran's tinnitus was causing sleep loss and aggravating his 
depression.  

A statement dated in May 1998 from Dr. Bentley indicated that 
the veteran continued to be seen regularly for major 
depression, which was noted to be secondary to tinnitus.  Dr. 
Bentley stated that the prognosis was poor for treatment of 
tinnitus and the subsequent depression and irritability.

Review of the record indicates that the veteran has major 
depression which is either a result of or aggravated by his 
service-connected tinnitus.  Since no other causative agent 
has been identified in the medical record, and since the most 
recent statement from Dr. Bentley unequivocally identifies 
tinnitus as the cause of the depression, the Board finds 
that, resolving reasonable doubt in the veteran's favor, he 
is entitled to service connection for depression as secondary 
to his service-connected tinnitus.  38 C.F.R. §§  3.102, 
3.310 (1998).



Increased Rating for Tinnitus

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Tinnitus was noted during service in August 1985.  
Service connection for tinnitus was granted in June 1993.  A 
10 percent evaluation was assigned from February 1993.

On the August 1997 VA examination, the examiner noted 
bilateral tinnitus.  The veteran's tinnitus is currently 
rated under Diagnostic Code 6260 for persistent tinnitus as 
10 percent disabling.  That level of disability contemplates 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  This is the highest level of disability 
allowable for tinnitus under Diagnostic Code 6260.  To obtain 
a higher rating for his tinnitus, he would have to be rated 
under other diagnostic codes which contemplate tinnitus as a 
symptom of other disability.  The only other diagnostic codes 
which relate to the ears that provide for a higher rating are 
Diagnostic Codes 6204, 6205, and 6207.  These however, 
require a diagnosis of labyrinthitis (6204), Meniere's 
syndrome (6205) or loss of auricle (6207), none of which have 
been shown or alleged.  Therefore, an increased rating for 
tinnitus is not warranted.


ORDER

Service connection for hearing loss, right ear, is granted.

Service connection for depression, claimed as secondary to 
service-connected tinnitus, is granted.

An evaluation in excess of 10 percent for tinnitus is denied.



REMAND

The veteran has contended that he is unable to work due to 
his service-connected disabilities, which now include major 
depression, tinnitus and a bilateral hearing loss.  

In view of the above grant of service 
connection for major depression and a 
right ear hearing loss, the RO must 
assign a disability evaluation to the 
depression, reevaluate the hearing loss 
in view of its bilateral nature, and then 
readjudicate the claim for a total 
disability rating based on individual 
unemployability due to service connected 
disabilities.  If deemed necessary for 
rating purposes, a VA psychiatric 
examination should be scheduled.  

Following the above, a supplemental statement of the case 
should be issued to the veteran and his representative, and 
they should be given an appropriate time in which to respond.  
The case should then be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

